EXHIBIT 10.3




FIRST AMENDMENT TO LETTER OF CREDIT AGREEMENT


 
THIS FIRST AMENDMENT TO LETTER OF CREDIT AGREEMENT (“this Amendment”) dated as
of August 16, 2010 (the “Effective Date”) is entered into by M/I HOMES, INC., an
Ohio corporation (the "Borrower"), and REGIONS BANK, an Alabama banking
corporation (the "Lender").
 
Recitals
 
A.           The Borrower and the Lender are parties to a certain Letter of
Credit Agreement dated as of July 27, 2009 (the “Credit Agreement”).
 
B.           The Borrower has requested that the Lender amend the Credit
Agreement to make certain modifications to the Credit Agreement as set forth
herein.
 
C.           The Lender has agreed to make such modifications, provided that the
Borrower and the Lender enter into this Amendment.
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing recitals and in further
consideration of the mutual agreements set forth herein, the Borrower and the
Lender hereby agree as follows, with such agreements to become effective as of
the Effective Date:
 
1. Rules of Construction.  This Amendment is subject to the rules of
construction set forth in the Credit Agreement.
 
2. Definitions.  Capitalized terms used in this Amendment and not otherwise
defined herein have the meanings defined for them in the Credit Agreement.
 
3. Representations and Warranties of Borrower.  The Borrower represents and
warrants to the Lender as follows:
 
(a) Representations and Warranties in Financing Documents.  All of the
representations and warranties set forth in the Financing Documents are true and
correct on and as of the Effective Date, except to the extent that such
representations and warranties expressly relate to an earlier date.
 
(b) No Default.  As of the Effective Date, the Borrower is in compliance with
all the terms and provisions set forth in the Financing Documents on its part to
be observed or performed, and no Event of Default, nor any event that upon
notice or lapse of time or both would constitute such an Event of Default, has
occurred and is continuing.
 
(c) Borrower's Organizational Documents.  The Borrower's organizational
documents have not been amended since July 27, 2009.
 
4. Amendments to Credit Agreement.
 
(a) Recital A of the Credit Agreement shall be amended to read, in its entirety,
as follows:
 
A.           Borrower has asked the Bank to issue, at any time and from time to
time, irrevocable standby letters of credit (the "Letters of Credit") in favor
of the beneficiaries identified by Borrower (the “Beneficiaries”) in a form
customarily used or otherwise approved by the Bank in an aggregate amount not to
exceed $10,000,000 (the “Commitment”).
 
(b) The definition of “Minimum Coverage Amount” set forth in Section 1.1 of the
Credit Agreement shall be amended to read, in its entirety, as follows:
 
“Minimum Coverage Amount” shall mean, at any time, 102% of the Letter of Credit
Exposure.
 
(c) The definition of “Syndicated Credit Agreement” set forth in Section 1.1 of
the Credit Agreement shall be amended to read, in its entirety, as follows:
 
“Syndicated Credit Agreement” shall mean that certain Second Amended and
Restated Credit Agreement effective as of June 9, 2010, executed by Borrower,
the other parties signatory thereto, PNC Bank, National Association, as
Administrative Agent for itself and for the lenders and the other lenders
signatory thereto, as amended, restated or supplemented from time to time.
 
(d) The definition of “Termination Date” set forth in Section 1.1 of the Credit
Agreement shall be amended to read, in its entirety, as follows:
 
“Termination Date” shall mean August 31, 2011.
 
(e) Section 2.1(a)(i) of the Credit Agreement shall be amended to read, in its
entirety, as follows:
 
(i)           No Letter of Credit shall be issued that by its terms expires
later than the Termination Date; provided, however, if any Letter of Credit does
have an expiration date later than the Termination Date, such Letter of Credit
may expire by its terms on a date later than the Termination Date (but in no
event beyond a date that is twenty-four months from the Termination Date) so
long as the Control and Pledge Agreement is in effect and Borrower maintains the
Minimum Coverage Amount.
 
(f) Section 2.1(a)(iv) of the Credit Agreement shall be amended to read, in its
entirety, as follows:
 
(iv)           Notwithstanding any other provisions to the contrary set forth
herein, Letters of Credit deemed issued hereunder may contain a statement to the
effect that such credit is issued for the account of any subsidiary or affiliate
of Borrower provided that notwithstanding such statement, Borrower shall be the
actual account party for all purposes of this Agreement for such Letters of
Credit and such statement shall not affect Borrower’s reimbursement obligations
hereunder with respect to such Letters of Credit.
 
(g) Section 4.4 of the Credit Agreement shall be amended to read, in its
entirety, as follows:
 
SECTION 4.4                           Minimum Coverage Amount
 
Borrower shall maintain the Minimum Coverage Amount at all times.
 
(h) The first sentence of Section 5.3 of the Credit Agreement shall be amended
to read, in its entirety, as follows:
 
If an Event of Default exists under this Agreement and the Letters of Credit
remain outstanding, Borrower agrees to pay to the Bank, promptly upon demand by
the Bank therefor, such amount that, when added to the aggregate cash collateral
in the Account (as defined in the Control and Pledge Agreement) equals 102% of
the maximum amount available to be drawn under the Letters of Credit.
 
(i) The first sentence of Section 6.11 of the Credit Agreement is hereby amended
to read, in its entirety, as follows:
 
Borrower may terminate this Agreement and the Commitment before the Termination
Date, in whole but not in part, by giving the Bank 30 days prior written notice;
provided, however, no termination by Borrower shall be effective until (a)
Lender shall have received cash collateral in an amount that, when added to the
aggregate cash collateral in the Account equals 102% of all Obligations which
remain contingent and (b) all other Obligations have been fully and finally paid
and performed.
 
5. Fees and Legal Expenses.  The Borrower hereby agrees to pay all reasonable
invoiced legal costs and expenses incurred in connection with the review,
analysis and preparation of this Amendment.  Such expenses and legal costs shall
be payable upon the execution of this Amendment and shall be non-refundable.
 
6. References in Financing Documents.  All references in the Financing Documents
to the "Credit Agreement" shall mean the Credit Agreement as amended by this
Amendment.
 
7. Financing Documents to Remain in Effect.  Except as specifically modified by
this Amendment, the Credit Agreement and the other Financing Documents shall
remain in full force and effect in accordance with their respective terms.
 
8. No Novation, etc.  Nothing contained in this Amendment shall be deemed to
constitute a novation of the terms of the Financing Documents, nor impair any
liens granted to the Lender thereunder, nor release any obligor from liability
for any of the Obligations, nor affect any of the rights, powers or remedies of
the Lender under the Financing Documents, nor constitute a waiver of any
provision thereof, except as specifically set forth in this Amendment.
 
9. Governing Law, Successors and Assigns, etc.  This Amendment shall be governed
by and construed in accordance with the laws of the State of Alabama and shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.
 
10. Headings.  The descriptive headings of the sections of this Amendment are
for convenient reference only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof.
 
11. Entire Agreement.  This Amendment constitutes the entire understanding to
date of the parties hereto regarding the subject matter hereof and supersedes
all prior and contemporaneous oral and written agreements of the parties thereto
with respect to the subject matter hereof.
 
12. Severability.  If any provision of this Amendment shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
13. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which so executed shall be deemed an original, but all such counterparts
shall together constitute but one and the same instrument.
 
14. No Waiver.  Nothing contained herein shall be construed as a waiver or
acknowledgement of, or consent to any breach of or Event of Default under the
Credit Agreement and the Financing Documents not specifically mentioned herein,
and the waivers and consents granted herein are effective only in the specific
instance and for the purposes for which given.
 
15. Effect of this Amendment.  This Amendment amends and supplements the Credit
Agreement and shall be construed as if it were a part thereof for all
purposes.  Any representation or warranty contained herein that shall prove to
be false or misleading in any material respect at the time made shall constitute
an Event of Default under the Credit Agreement and the other Financing Documents
in accordance with the Credit Agreement as if such representation or warranty
had been contained in the Credit Agreement, and any default by the Borrower in
the performance or observance of any provision of this Amendment shall
constitute an Event of Default under that section as if such provision had been
contained in the Credit Agreement.
 
[Remainder of page intentionally left blank]
 


 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment to be
executed and delivered by their duly authorized representatives to be effective
as of the Effective Date.




M/I HOMES, INC.




By                                                                
Title:                                                     






REGIONS BANK




By                                                                          
Its:                                                               



